     Case 8:20-cv-02215 Document 1 Filed 11/20/20 Page 1 of 6 Page ID #:1




1    Katherine A. Roberts (SBN 259486)
     kate.roberts@sidley.com
2    Beth Anne Scheel (SBN 202064)
     bscheel@sidley.com
3    Abigail Hudson (SBN 327632)
     abigail.hudson@sidley.com
4    SIDLEY AUSTIN LLP
     555 West Fifth Street
5    Los Angeles, CA 90013
     Telephone: +1 213 896 6000
6    Facsimile: +1 213 896 6600
7    Attorneys for Defendant
     Liberty Mutual Group Inc.
8
9                           UNITED STATES DISTRICT COURT
10           CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
11   STEPHEN MARANO, on behalf of the              Case No. 8:20-cv-2215
     individual and all others similarly situated;
12                                                 NOTICE OF REMOVAL
                  Plaintiff,
13                                                 JURY TRIAL DEMANDED
           vs.
14                                                 [Filed concurrently with the declarations
     LIBERTY MUTUAL GROUP, INC., a                 of Katherine A. Roberts and Serena
15   Massachusetts Corporation; and DOES 1         Wannemacher; Notice of Related Cases,
     through 50, inclusive,                        Certification and Notice of Interested
16                                                 Parties, and Civil Cover Sheet ]
                  Defendants.
17                                                 (SUPERIOR COURT OF
                                                   CALIFORNIA ORANGE COUNTY,
18                                                 CASE NO. 30-2020-01165807-CU-OE-
                                                   CXC)
19
                                                  Date Action Filed: October 19, 2020
20                                                Served: October 23, 2020
21
22
23
24
25
26
27
28

                                     NOTICE OF REMOVAL
     Case 8:20-cv-02215 Document 1 Filed 11/20/20 Page 2 of 6 Page ID #:2




1          TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
2    CENTRAL DISTRICT OF CALIFORNIA:
3          PLEASE TAKE NOTICE that Defendant Liberty Mutual Group Inc. hereby
4    removes the above captioned Stephen Marano v. Liberty Mutual Group, Inc., Case
5    No. 30-2020-01165807-CU-OE-CXC (the “State Court Action”), from the California
6    Superior Court for the County of Orange to this court, pursuant to 28 U.S.C. §§ 1332,
7    1441, 1446, 1453, and Federal Rules of Civil Procedure, Rule 81(c), on the grounds
8    that the State Court Action, filed October 19, 2020, is removable. In support of this
9    Notice of Removal, Defendant states the following:
10   I.    REMOVAL JURISDICTION UNDER THE CLASS ACTION FAIRNESS
11         ACT
12         1.     The Class Action Fairness Act (“CAFA”) amended the diversity
13   jurisdiction statute, 28 U.S.C. § 1332, by adding provisions that give federal courts
14   original jurisdiction where the following factors are met:
15                a.    The aggregate amount in controversy exceeds $5,000,000;
16                b.    Any member of Plaintiff’s proposed class is a citizen of a State
17                different from any defendant or any member of the plaintiff class is a
18                citizen or subject of a foreign state and any defendant is a citizen of a
19                State (“minimal diversity”);
20                c.    The primary defendants are not states, state officials, or other
21                government entities against whom the district court may be foreclosed
22                from ordering relief; and
23                d.    The number of members of Plaintiff’s proposed class is 100 or
24                more. 28 U.S.C. § 1332(d)(2); see also Hart v. FedExGround Package
25                Sys., Inc., 457 F.3d 675, 679 (7th Cir. 2006).
26         2.     Under § 1453, a defendant may remove a class action to federal court in
27   accordance with the requirements set forth in § 1446.
28

                                                 2
                                      NOTICE OF REMOVAL
     Case 8:20-cv-02215 Document 1 Filed 11/20/20 Page 3 of 6 Page ID #:3




1    A.      Minimal Diversity
2            3.    Plaintiff Stephen Marano is a member of the putative class and is a
3    citizen of the State of California. Compl. ¶ 10.
4            4.    Defendant Liberty Mutual Group Inc. is a citizen of the Commonwealth
5    of Massachusetts, which is its state of incorporation and state of its principal place of
6    business. Declaration of Serena Wannemacher (“Wannemacher Decl.”) ¶ 3.
7            5.    Because Stephen Marano is a citizen of California and Liberty Mutual
8    Group Inc. is a citizen of Massachusetts, the minimal diversity requirement of the
9    CAFA is met.
10           6.    Additionally, Defendant is not a state, state official, or other government
11   entity against whom the District Court may be foreclosed from ordering relief.
12   B.      Class Size and Amount in Controversy
13           7.    On or about October 19, 2020, Plaintiff Stephen Marano filed the State
14   Court Action. His Complaint (“Complaint” or “Compl.”) alleged certain California
15   law wage-and-hour claims on behalf of a putative class of “all individuals who are or
16   were employed by Defendants in California as Sales Representatives and equivalent
17   positions” since October 19, 2016. See Compl. ¶ 2. Defendant was served with the
18   Complaint on October 23, 2020.
19           8.    Based on Defendant’s employment records, the putative class at issue in
20   the Complaint consists of 175 members; thus, the numerosity requirement under the
21   CAFA is met. See Wannemacher Decl. ¶ 7.
22           9.    In addition, the aggregated amount in controversy for the putative class
23   exceeds $5,000,000, exclusive of interest and costs. See 28 U.S.C. § 1332(d)(6) (“the
24   claims of the individual class members shall be aggregated to determine whether the
25   matter in controversy exceeds the sum or value of $5,000,000”); Wannemacher Decl.
26   ¶ 12.
27           10.   The calculations relating to the value of the claims at issue in the lawsuit
28   are based on Defendant’s actual employment records showing the number of weeks

                                                3
                                       NOTICE OF REMOVAL
     Case 8:20-cv-02215 Document 1 Filed 11/20/20 Page 4 of 6 Page ID #:4




1    each putative class member worked in the job classifications encompassed by the
2    applicable putative class definition, as well as the putative class members’ average
3    base rate of pay during those weeks. See Wannemacher Decl. ¶ 9. These calculations
4    materially underestimate the alleged damages in this case because they do not take
5    into consideration sales commissions and bonuses that would factor into the regular
6    rate for purposes of overtime. Id.
7          11.    Plaintiff has not yet alleged or disclosed information relating to the
8    number of alleged violations he is seeking for each claim (e.g., the number of alleged
9    unpaid overtime hours or meal and rest period violations per week). Therefore, in
10   order to calculate the amount of alleged damages, Defendant used conservative
11   assumptions based upon the minimum number of violations normally alleged in
12   similar putative class action lawsuits seeking relief for unpaid overtime, failure to
13   provide meal and/or rest breaks, failure to reimburse business expenses, failure to
14   provide accurate wage statements and related penalties. See id.; See also Declaration
15   of Katherine A. Roberts (“Roberts Decl.”) ¶ 4-7. Defendant makes these reasonable
16   assumptions solely for purposes of calculating the amount in controversy, as
17   Defendant denies each of Plaintiff’s claims and further denies it is liable to Plaintiff
18   for any amount whatsoever.
19         12.    Defendant also used conservative estimates regarding future attorney’s
20   fees claimed by Plaintiff under the statutes at issue in this litigation, which add at least
21   another $250,000 to the amount in controversy. See Roberts Decl. ¶ 8 ; Fritsch v.
22   Swift Transp. Co. of Ariz., LLC, 899 F.3d 785, 794 (9th Cir. 2018) (holding that "a
23   court must include future attorneys' fees recoverable by statute or contract when
24   assessing whether the amount in controversy requirement is met”). Plaintiff’s
25   Complaint seeks attorneys’ fees under the following statutes: California Labor Code
26   Sections 218.5, 226, 1194, and 2802, and California Code of Civil Procedure Section
27   1021.5. See Compl. ¶ 41-106.
28   C.    CAFA Exceptions Are Not Applicable

                                                4
                                       NOTICE OF REMOVAL
     Case 8:20-cv-02215 Document 1 Filed 11/20/20 Page 5 of 6 Page ID #:5




1           13.    Further, while § 1332(d)(3) & (4) recognize situations where this court
2    may or must decline jurisdiction despite the fact that minimal diversity and the
3    amount in controversy requirements of § 1332(d)(2) are satisfied, this case does not
4    fall into either category because Defendant is not a citizen of California. See §
5    1332(d)(3) (discretionary declination of jurisdiction limited to situation where “the
6    primary defendants are citizens of the state where the action was originally filed”) and
7    § 1332(d)(4)(A) (local controversy mandatory declination limited to where “at least
8    one defendant is . . . a citizen of the State in which the class action was filed”); see
9    also § 1332(d)(4)(B) (home state controversy mandatory declination limited to cases
10   where “the primary defendants, are citizens of the State in which the action was
11   originally filed”). Additionally, Plaintiff shoulders the burden of establishing that any
12   of these exceptions apply. Hart, 457 F.3d at 682 (“Our holding [is] that the plaintiff
13   has the burden of persuasion on the question whether the home-state or local
14   controversy exceptions apply.”); see also Serrano v. 180 Connect, Inc., 478 F.3d
15   1018, 1024 (9th Cir. 2007) (adopting this rule and citing Hart).
16                               TIMELINESS OF REMOVAL
17          14.    Defendant’s Notice of Removal is timely because (a) the case first
18   became removable upon service of the Complaint on October 23, 2020 and (b) this
19   Notice is being filed within 30 days of such time. Roberts Decl. ¶ 2, Exh. A.
20                                            VENUE
21          15.    Venue is proper in the Central District of California pursuant to § 1441(a)
22   because the county in which the State Court Action was pending is found within this
23   court’s district.
24                                          DEFENSES
25          16.    The removal of this action to the Central District of California does not
26   waive Defendant’s ability to assert any defense in this action.
27
28

                                                5
                                       NOTICE OF REMOVAL
     Case 8:20-cv-02215 Document 1 Filed 11/20/20 Page 6 of 6 Page ID #:6




1                                         PLEADINGS
2          17.    Pursuant to § 1446(a), a copy of all process, pleadings, and orders served
3    on Defendant to date is attached as Exhibit A the Roberts Declaration.
4          18.    Attached as Exhibit B to the Roberts Declaration is a true and correct
5    conformed copy of Liberty Mutual’s Answer to the Plaintiff’s Complaint, filed in
6    Orange County Superior Court on November 18, 2020.
7                  NOTICE TO PLAINTIFFS AND THE STATE COURT
8          19.    Pursuant to § 1446(d), in addition to serving a copy of this Notice of
9    Removal on counsel for Plaintiff, Defendant is filing in the Orange County Superior
10   Court and serving upon counsel for Plaintiff a separate document entitled
11   “Defendant’s Notice of Filing a Notice of Removal to Federal Court.”
12
13         Accordingly, Defendant respectfully requests that the State Court Action be
14   removed in its entirety to this Court.
15
16
17    DATED: November 20, 2020                Respectfully submitted,

18                                            SIDLEY AUSTIN LLP
19                                            By: /s/ Katherine A. Roberts
20
                                                   Katherine A. Roberts
21                                                 Beth Anne Scheel
22                                                 Abigail Hudson
23                                                 Attorneys for Defendant
24
25
26
27
28

                                               6
                                      NOTICE OF REMOVAL
